      2:19-cv-00276-DCN         Date Filed 01/31/19      Entry Number 1       Page 1 of 10




                          UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION
                                         2:19-cv-00276-DCN
                      Civil Action No.: ___________________________

VIRGINIA PIRATE CORPORATION,                        )
                                                    )
      Plaintiff,                                    )
                                                    )
      v.                                            )
                                                    )                COMPLAINT
TRIDENT TECHNICAL COLLEGE                           )            (Jury Trial Demanded)
ENTERPRISE CAMPUS AUTHORITY;                        )
MARY THORNLEY, in her official capacity             )
as President, Trident Technical College             )
                                                    )
      Defendants.                                   )

       The Plaintiff Virginia Pirate Corporation by and through its undersigned counsel, would

respectfully allege and show:

                                           PARTIES

       1.      Virginia Pirate Corporation (“VPC”) is an Arkansas corporation.            VPC is

authorized to do business in the State of South Carolina. At all times relevant to this action, VPC

operated in interstate commerce by selling college textbooks and course-related materials.

       2.      Upon information and belief, Trident Technical College Enterprise Campus

Authority d/b/a Trident Technical College (“TTC”) is organized and existing under S.C. Cod.

Ann. § 59-53-470.

       3.      Mary Thornley is the President of TTC. In her role as President, Dr. Thornley

exercises managerial and administrative authority for the ongoing operations of TTC. Dr.

Thornley is sued in her official capacity as the President of TTC only.




                                                1
      2:19-cv-00276-DCN             Date Filed 01/31/19   Entry Number 1      Page 2 of 10




                                    JURISDICTION AND VENUE

        4.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1332, because

the amount in controversy, exclusive of interest and costs, exceeds $75,000.00, and the parties

are citizens of different States.

        5.      Venue is proper in this judicial district and division pursuant to 28 U.S.C.

§1391(b) and Local Civ. Rule 3.01 (D.S.C.) as a substantial part of the events giving rise to the

claims occurred in this judicial district and division.

                                     FACTUAL ALLEGATIONS

        6.      VPC sells and rents traditional printed textbooks and other course materials

(“Printed Materials”), as well as digital textbooks and course related materials (“eText

Materials”), to college and university students in South Carolina. In many cases, including at

TTC, VPC’s Printed Materials and eText Materials are available at local bookstores owned and

operated by VPC. VPC’s success and profitability depend on its ability to compete fairly for

student purchases of Printed Materials and eText Materials, which also helps ensure the students

receive the lowest, most competitive prices in the marketplace.

        7.      eText Materials are digital versions of textbooks and other course materials used

as an alternative to traditional, hard copy materials. Typically, students obtain eText Materials

by purchasing access codes that are used to access course materials online.

        8.      In August 2018, TTC announced its scam “Inclusive Access Program” pursuant to

which TTC contracted with publishers to offer students eText Materials at set prices. Under the

Inclusive Access Program, any TTC student enrolled in a participating class is required, through

a so-called “course fee” automatically added to the student’s tuition bill, to purchase required

eText Materials from only TTC.



                                                  2
      2:19-cv-00276-DCN         Date Filed 01/31/19     Entry Number 1      Page 3 of 10




       9.      The Department of Education requires institutions providing a digital access

program to give students an option to opt-out of the program to allow students to purchase books

and supplies from other retailers. 34 C.F.R. § 668.164(c)(2)(i)(C) and § 668.164(m)(3). The

opt-out provisions are necessary to “enable students to seek potentially lower cost alternatives”

such as “used books, rentals or e-books.” Program Integrity and Improvement, 80 FR 67126-01.

Even with an opt-out option, the Department of Education is still “concerned that students who

would otherwise seek lower cost alternatives will settle, out of sheer convenience, for the price

of the books and supplies negotiated by the institution.” Id. Thus, as the Department of

Education recognizes, marketplace competition for textbooks and course supplies is necessary to

provide students with lower cost alternatives.

       10.     The Department of Education also requires institutions providing a digital access

program to “[have] an arrangement with a book publisher or other entity that enables it to make

those books or supplies available to students below competitive market rates.” 34 C.F.R. §

668.164(c)(2)(i)(B). TTC understood this requirement, and it falsely advertised to its students

that TTC’s prices were the lowest. See Exhibit A.




       11.     When a student is enrolled in a course participating in the Inclusive Access

Program, TTC falsely represents to its students that that cost to purchase eText Materials from

TTC is $0.00. TTC’s representations mislead students to believe that eText Materials made

available through TTC’s Inclusive Access Program are free.            TTC’s misrepresentations

intentionally dissuade students from purchasing eText Materials from other vendors, including

                                                 3
        2:19-cv-00276-DCN       Date Filed 01/31/19     Entry Number 1       Page 4 of 10




VPC. Below and attached hereto as Exhibit B is a screenshot from the TTC bookstore website

falsely representing that required eText Materials for a history course will cost $0.00 through

TTC’s selected publisher Pearson.




          12.   TTC represents on its website that TTC students are able to opt-out of purchasing

eText Materials from TTC and receive a “credit” to their student accounts for the “full cost” of

the class materials.   But, a student exercising his/her purported option to “opt-out” of the

Inclusive Access Program is locked out of necessary course materials and assignments. This

eliminates any actual “option” for students, coercing them to purchase eText Materials from TTC

only.

          13.   In October 2017, TTC and its selected publisher, Pearson, discussed whether

students would have an option to opt-out of the program and how the program should be funded.

TTC considered whether it should: “[c]harge [students] as a course fee with no choice” “[a]llow

student[s] to make [a] choice and charge them for book charges if they don’t opt-out” or “[a]llow

[students] to purchase on their own via ecommerce link.” TTC allegedly chose the second

option.


                                                4
     2:19-cv-00276-DCN         Date Filed 01/31/19     Entry Number 1       Page 5 of 10




       14.    During that meeting, TTC emphasized that any TTC faculty using the program

“MyLabsPlus” for course assignments will “want all students to have course material and not be

able to opt-out.” Below is an excerpt from the meeting notes attached hereto as Exhibit C.




       15.    In accordance with TTC’s instruction, Pearson confirmed that any student taking

a course that uses “MyLabsPlus” cannot opt-out of the program. There is no option for the

student to purchase an access code from another retailer because “any student who opts-out will

not have access to Plus.” And, as one TTC professor put it bluntly, the result is an “automatic

failure since they cannot do their work.” Copies of the relevant emails are attached hereto as

Exhibit D.




                                               5
      2:19-cv-00276-DCN        Date Filed 01/31/19      Entry Number 1      Page 6 of 10




       16.    As confirmed in an e-mail from TTC’s publisher to TTC’s David Harris,

Assistant Vice President–Instruction, if a student opts-out of the program to purchase his/her

textbooks from another textbook retailer, the student “will not [have] access to the custom

courses that are being used at Trident,” and several TTC courses use books that “are no longer

available nationally.” And, to the extent a student can opt-out of a course and purchase an

access code from another retailer, the student could be deprived of necessary course material for

“a few days to a week” while the publisher “manually re-enroll[s]” the student. A copy of the

below email is attached hereto as Exhibit E.




       17.    During the Fall 2018 semester, several students who opted out of TTC’s program

so they could purchase textbooks and course-related materials from VPC returned the materials

after talking with their professors. TTC professors falsely told their students that they were

required to purchase their course materials from TTC, students are unable to participate using

national versions purchased from VPC, professors are unable and/or unwilling to arrange for

students to use national versions purchased from VPC, and materials purchased from VPC are



                                               6
      2:19-cv-00276-DCN         Date Filed 01/31/19      Entry Number 1       Page 7 of 10




more expensive than TTC’s pricing. Other students informed VPC that they attempted to opt-out

of the program, but were unable to do so.

          18.   As a result of TTC’s program, VPC has lost hundreds of actual and prospective

customers during both the Fall 2018 and Spring 2019 semesters.

          19.   By letter dated October 29, 2018, VPC informed Defendants of the circumstances

described herein, and explained that the circumstances constitute unfair competition in violation

of applicable law.

          20.   TTC, through counsel, responded to VPC’s letter by falsely denying any unlawful

conduct, claiming it is their “intent that students have the ability to opt out of the program

without adverse consequences.”

          21.   TTC’s actions described herein above were tortious, malicious and corrupt, in that

TTC intended to prejudice and injure VPC.

                             FOR A FIRST CAUSE OF ACTION
                           (South Carolina Unfair Trade Practices Act)

          22.   VPC incorporates the previous allegations of the Complaint as if repeated

verbatim herein.

          23.   By the numerous acts recited herein, the Defendants have restrained competition

in the marketplace of college textbooks and course-related materials in South Carolina,

constituting an unfair method of competition and/or unfair deceptive acts or practices within the

meaning of South Carolina’s Unfair Trade Practices Act, S.C. Code Ann. § 39-5-10, et seq. (the

“Act”).

          24.   TTC’s conduct occurred “in commerce” within the meaning of the Act.

          25.   TTC’s misconduct affects the public interest and is “capable of repetition,” within

the meaning of the Act and associated case law.

                                                  7
      2:19-cv-00276-DCN         Date Filed 01/31/19      Entry Number 1       Page 8 of 10




       26.     As a direct and proximate result of TTC’s misconduct, VPC has suffered damages

in an amount to be determined at trial. Thus, VPC is entitled to its actual damages, trebled, under

the Act, together with an award of its reasonable attorneys’ fees.

       27.     In addition, VPC seeks injunctive relief requiring TTC to cease and desist from

restraining competition by VPC in the marketplace of college textbooks and course-related

materials.

                            FOR A SECOND CAUSE OF ACTION
                    (Intentional Interference with a Contractual Relationship)

       28.     VPC incorporates the previous allegations of the Complaint as if repeated

verbatim herein.

       29.     VPC had contractual agreements with many TTC students who purchased Printed

Materials and eText Materials for their TTC courses.

       30.     Defendants knew that VPC had such contracts with these students.

       31.     Defendants intentionally and without justification procured the breach of these

contracts through improper means.

       32.     As a direct and proximate cause on the intentional acts of Defendants in

interfering with VPC’s contractual relationships, VPC has suffered substantial damages in an

amount to be determined at trial.

       33.     In addition, because Defendants acted intentionally and with reckless disregard

for VPC’s rights, VPC are entitled to recover punitive damages.

                             FOR A THIRD CAUSE OF ACTION
                      (Intentional Interference with Prospective Advantage)

       34.     VPC incorporates the previous allegations of the Complaint as if repeated

verbatim herein.



                                                 8
       2:19-cv-00276-DCN          Date Filed 01/31/19   Entry Number 1     Page 9 of 10




        35.    Defendants knew that VPC had agreements with students to provide Printed

Materials and eText Materials for TTC courses, and for students to purchase such materials from

VPC.

        36.    Defendants knew that VPC had contacted many TTC students to sell additional

Printed Materials and eText Materials.

        37.    Defendants intentionally interfered with VPC’s potential advantage of receiving

revenue for selling Printed Materials and eText Materials.

        38.    Defendants intended to interfere with VPC’s prospective advantage by

disseminating false information about VPC’s pricing and setting up a scam program that

intentionally prohibited students from being able to opt-out of TTC’s program and purchase

textbooks from other retailers.

        39.    Defendants’ purposes and methods of interfering with and/or threatening VPC’s

prospective business advantage were improper, unlawful, unjustified and subject them to

liability.

        40.    As a direct and proximate cause on the intentional acts of Defendants in

interfering with VPC’s contractual relationships, VPC has suffered substantial damages in an

amount to be determined at trial.

        41.    In addition, because Defendants acted intentionally and with reckless disregard

for VPC’s rights, VPC are entitled to recover punitive damages.

        WHEREFORE, having fully set forth its Complaint against Defendants, VPC prays for

the following relief:




                                                9
       2:19-cv-00276-DCN        Date Filed 01/31/19      Entry Number 1       Page 10 of 10




        (a)     Actual damages, trebled, against Defendants, in an amount to be determined by

the jury, on VPC’s cause of action for violation of the South Carolina Unfair Trade Practices

Act;

        (b)     Actual and punitive damages against Defendants, in an amount to be determined

by the jury, on VPC’s cause of action for Intentional Interference with a Contractual

Relationship;

        (c)     Actual and punitive damages against Defendants, in an amount to be determined

by the jury, on VPC’s cause of action for Intentional Interference with Prospective Advantage;

        (d)     Injunctive relief requiring TTC to cease and desist from restraining competition

by VPC in the marketplace of college textbooks and course-related materials;

        (e)     VPC’s reasonable attorneys’ fees and the costs and expenses of this action; and

        (f)     Such other and further relief as this Court deems just and proper.

        This the 31st day of January, 2019.


                                              s/ Amanda Pickens Nitto
                                              Amanda Pickens Nitto
                                              Federal I.D. No. 12620
                                              anitto@robinsonbradshaw.com

                                              ROBINSON, BRADSHAW & HINSON, P.A.
                                              202 East Main Street, Suite 201
                                              Rock Hill, South Carolina 29730
                                              Telephone:    (803) 325-2910
                                              Facsimile:    (803) 325-2929

                                              Attorney for Plaintiff




                                                 10
